Citation Nr: 1820829	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 2006 to June 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and assigned a noncompensable rating for the Veteran's left shoulder disability, effective June 27, 2012.

In an October 2013 rating decision, the RO in Salt Lake City, Utah, increased the Veteran's let should disability raiting to 10 percent, effective June 27, 2012.

This case was previously before the Board in June 2017 and was remanded for further development.

In a March 2017 rating decision, the Appeals Mangament Center increased the Veteran's disability rating for his left shoulder disability to 20 percent, effective June 27, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming his left shoulder condition is worse than his assigned rating provides.  

The Veteran has stated he suffers flare-ups of his left shoulder condition which result in soreness inside the shoulder and popping followed by a warm tingling sensation.  In his August 2017 examination, the Veteran also reported functional loss due to his left shoulder, in particular less confidence in daily use and exercise and work abilities decreased.  

A recent Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  While the Veteran has had multiple examinations for his left shoulder condition, none are adequate and therefore, a new examination is required.  Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current severity of his left shoulder condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

(a)  The examiner must estimate any functional loss in terms of additional degrees of limited motion of the Veteran's shoulder experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, s/he should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

The examiner should provide a complete rationale for any opinion provided.

3.  Readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




